AMENDMENT TO THE ADVISORS SERIES TRUST AMENDED AND RESTATED CUSTODY AGREEMENT THIS AMENDMENT dated as of the 13th day of March, 2015, to the Amended and Restated Custody Agreement, originally made and entered into as of June 6, 2006, amended and restated as of December 6, 2012, as amended (the “Agreement”),is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”), on behalf of its separate series listed on Amended Exhibit Q attached hereto (as amended from time to time), and U.S. Bank National Association, a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend the fees of the Agreement; and WHEREAS, Article XV, Section 15.2 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Amended Exhibit Q is hereby superseded and replaced with Amended Exhibit Q attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANK, N.A. By:/s/Douglas G. Hess By: /s/ Michael R. McVoy Name:Douglas G. Hess Name:Michael R. McVoy Title:President
